Case 8:18-bk-07147-RCT Doc18 Filed 11/29/18 Page1of1

Notice of Undeliverable Mail to Debtor/Debtor's Attorney

November 30, 2018
From: United States Bankruptcy Court, Middle District of Florida

Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
In re: Phyilis Brown, Case Number 18-07147, RCT

TO THE DEBTOR/DEBTOR'S ATTORNEY:

The attachment could not be mailed to the notice recipient(s) listed below because the United States
Postal Service (USPS) has determined that those addresses in the case mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain
notices. You should determine whether an address should be updated.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS
continues to designate the address as undeliverable, until the address is updated in accordance
with local court policy, which may allow for use of this form, a separate notice of change of
address, and/or an amended schedule. THIS FORM CANNOT BE USED TO ADD A NEW CREDITOR
NOT PREVIOUSLY LISTED ON YOUR SCHEDULES.

If this form is used by your court in place of filing a separate notice of change of address and/or an
amended schedule: 1) determine the updated address and send the attachment to each recipient below;
2) type or print legibly each updated address below; 3) sign and date the form; and 4) file this form
electronically via CM/ECF (for all registered users} or mail the form to:

United States Bankruptcy Court
Sam M. Gibbons United States Courthouse
801 North Florida Avenue, Suite 555
Tampa, FL 33602

 

Undeliverable Address:
SunTrust Bank

Reason Undeliverable: INCOMPLETE ADDRESS

THE UPDATED ADDRESS IS:

SunTrust Bank
300 1% Ave S
St Petersburg, FL 33701

NAL so

Signature of Débtor or Debtor's Attorney Date

 
